


110 HR 6611 IH: Strengthen American Manufacturers Act

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6611
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Carney (for
			 himself and Mr. Gerlach) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  research credit permanent, increase expensing for small businesses, reduce
		  corporate tax rates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen American Manufacturers Act
			 of 2008.
		2.Research credit
			 made permanent
			(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 (relating to credit for increasing research
			 activities) is amended by striking subsection (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			3.Increase in rate
			 of alternative simplified credit
			(a)In
			 generalSubparagraph (A) of
			 section 41(c)(5) of the Internal Revenue Code of 1986 (relating to election of
			 alternative simplified credit) is amended by striking 12 percent
			 and inserting 20 percent.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			4.Repeal the
			 alternative incremental credit
			(a)In
			 generalSection 41(c) of the
			 Internal Revenue Code of 1986, as amended by section 3, is amended by striking
			 paragraph (4) and by redesignating paragraphs (5), (6), and (7) as paragraphs
			 (4), (5), and (6), respectively.
			(b)Conforming
			 amendmentSection 41(c)(4)(C) of such Code, as amended by
			 subsection (a), is amended by striking the last sentence.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Increased section
			 179 expensing made permanent
			(a)Dollar
			 limitationParagraph (1) of
			 section 179(b) of the Internal Revenue Code of 1986 is amended by striking
			 $25,000 ($125,000 in the case of taxable years beginning after 2006 and
			 before 2011) and inserting $250,000.
			(b)Phaseout
			 thresholdParagraph (2) of section 179(b) of such Code is amended
			 by striking $200,000 ($500,000 in the case of taxable years beginning
			 after 2006 and before 2011) and inserting
			 $800,000.
			(c)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 179(b)(5) of such Code is amended—
					(A)by striking
			 and before 2011, the $125,000 and $500,000 amounts and inserting
			 , the $250,000 and $800,000 amounts, and
					(B)by striking
			 calendar year 2006 and inserting calendar year
			 2007.
					(2)Section 179(b) of
			 such Code is amended by striking paragraph (7).
				(3)Paragraph (2) of
			 section 179(c) of such Code is amended by striking and before
			 2011.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
			6.Reduction in top
			 corporate marginal rate
			(a)In
			 generalParagraph (1) of section 11(b) of the Internal Revenue
			 Code of 1986 (relating to amount of tax) is amended—
				(1)by inserting
			 and at the end of subparagraph (B),
				(2)by striking
			 subparagraphs (C) and (D) and inserting the following:
					
						(C)30 percent of so much of the taxable income
				as exceeds $75,000.
						,
				and
				(3)by striking $11,750 and all
			 that follows and inserting $9,125.
				(b)Personal service
			 corporationsParagraph (2) of section 11(b) of such Code is
			 amended by striking 35 percent and inserting 30
			 percent.
			(c)Conforming
			 amendmentsParagraphs (1) and (2) of section 1445(e) of such Code
			 are each amended by striking 35 percent and inserting 30
			 percent.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008, except that the amendments made by
			 subsection (c) shall take effect on January 1, 2009.
			7.Studies
			(a)Workplace
			 employee health care facilitiesThe Comptroller General of the United
			 States shall conduct a study of the impact of workplace employee health care
			 facilities on employee health and productivity. The results of such study shall
			 be submitted to the Congress within 1 year after the date of the enactment of
			 this Act.
			(b)Retention of
			 students in rural communitiesThe Comptroller General of the United
			 States shall conduct a study of the best practices for encouraging college
			 graduates from rural areas to return to those areas after graduation. The
			 results of such study shall be submitted to the Congress within 1 year after
			 the date of the enactment of this Act.
			
